UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2156


MICHAEL J. VAN,

                  Plaintiff – Appellant,

          v.

BAC HOME LOAN SERVICING LP, a subsidiary of Bank of America,
N.A. formerly known as Countrywide Home Loans Servicing LP;
FANNIE MAE, FNMA; LAW OFFICES OF SHAPIRO & BURSON, LLP;
PROFESSIONAL FORECLOSURE CORPORATION OF VIRGINIA; MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS INC.; JOHN M. AHERN,
Trustee; ALL PERSONS UNKNOWN, CLAIMING ANY LEGAL OR
EQUITABLE RIGHT, TITLE, ESTATE, LIEN, OR INTEREST IN THE
PROPERTY DESCRIBED IN THE COMPLAINT ADVERSE TO PLAINTIFFS’
TITLE, OR ANY CLOUD ON PLAINTIFFS,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:10-cv-00073-RAJ-TEM)


Submitted:   January 10, 2011               Decided:   January 27, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael J. Van, Appellant Pro Se. Jenelle Marie Dennis, BALLARD
SPAHR,    LLP,    Bethesda,     Maryland;   Constantinos    George
Panagopoulos,   Gary   Clifford    Tepper, BALLARD   SPAHR,   LLP,
Washington, D.C.; Peter Grasis, RATHBUN & GOLDBERG, PC, Fairfax,
Virginia; Lawrence Steven Emmert, SYKES, BOURDON, AHERN & LEVY,
PC, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Michael   J.    Van   appeals   the   district     court’s    order

granting      the   Defendants’     motions   to    dismiss,   and   dismissing

Van’s civil complaint.          We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          Van v. BAC Home Loan Servicing LP, No.

4:10-cv-00073-RAJ-TEM (E.D. Va. filed Sept. 23, 2010 & entered

Sept. 24, 2010).         We dispense with oral argument because the

facts   and    legal    contentions    are    adequately   presented       in   the

materials      before   the   court   and     argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                        3